Case 1:19-mc-00584-PKC Document1-1 Filed 12/19/19 Page 2 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

In re Application of FIMI-Finanziaria

Immobiliare Italia $.R.L, and FINAB 43 el / 1 )
S.R.L. IN LIQUIDAZIONE, Civit Action No. (7075 $ 2%, {1 PE

Petitioners,

For an order to conduct discovery for use in a
foreign proceeding. “

 

 

PR ORDER

THIS MATTER having come before the Court on the ex parte Application by FIMI-
Finanziaria Immobiliare Italia S.R.L. and FINAB 43 S.R.L. in Liquidazione (“Applicants”),
pursuant to 28 U.S.C. § 1782, and the Court having considered the Application, the
memorandum of law in support thereof, and the Declaration of Cino Raffa Ugolini dated
December 19, 2019 in support thereof, along with its exhibits, and the Court being sufficiently
advised,

IT IS HEREBY ORDERED that the Application is granted.

IT IS FURTHER ORDERED that:

1) Applicants’ U.S. counsel, Ralph M. Stone is authorized pursuant to 28 U.S.C. §
1782, to issue and cause to be served subpoenas, in the form attached as Exhibits
2 through 11 to the Application, requiring Respondents 400 Fifth Avenue Corp.,
400 Fifth Mezz LLC, 400 Fifth Realty LLC, 400 Fifth Management LLC, 400
Fifth Hotel Group LLC, 400 Fifth Restaurant Group LLC and Bizzi & Partners

Development LLC to produce the documents described in the subpoenas, and

 
Case 1:19-mc-00584-PKC Document1-1 Filed 12/19/19 Page 3 of3

Respondents _ Giuseppe Rossi, Andrus Laurits and Steven Della Salla to appear

for depositions, all in connection with the Italian Action which is imminently to

be commenced by Petitioners against Davide Bizzi and others in Milan, Italy; and
2) This Court shall retain jurisdiction over this matter for purposes of enforcement of

the foregoing subpoena.

Dated: po U , 2019. SO ORDERED.

   

 

 
